Citation Nr: 1725344	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-40 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In June 2009, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in July 2010.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in September 2010. 

In September 2014, the Veteran was afforded a video teleconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

In February 2015, the Board remanded this case for additional development and medical inquiry. The case is again before the Board for appellate review.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paper files.


FINDING OF FACT

The Veteran is not a combat veteran; there is sufficient corroborating evidence that a claimed in-service stressor occurred; and there is medical evidence that links a diagnosis of PTSD to the corroborated claimed in-service stressor.





CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for PTSD, the Board grants service connection, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist is necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that he suffers from psychiatric issues that include depression, anxiety, and PTSD. The Veteran has asserted that the events that have led to his PTSD have been from a combination of not one isolated case, but a combination of things beginning with boot camp and including treatment for various injuries.  As to specific stressors, the Veteran has alleged the following incidents:

Stressor 1. During the last week of August 1969, the Veteran injured himself during training maneuvers.  Immediately following the fall, the Veteran alleges that his drill instructor was indifferent to the injury, and told him to continue with physical training.  The next day, he received medical attention and was kept for two weeks.

Stressor 2. While in boot camp in September 1969, the Veteran's drill instructor would place a metal trash can on the Veteran's head as punishment, hit the can with a stick, and yell obscenities about the Veteran or his family.
	
Stressor 3. The Veteran witnessed his drill instructor step on the hand of another recruit.  Later, the Veteran found out that the recruit was medically discharged as a result.

Stressor 4. In September 1969, the Veteran and his fellow recruits were given a demonstration on how to kill an enemy soldier with a piece of piano wire.  The Veteran alleges that his drill instructor solicited a volunteer and proceeded with the demonstration.  During the demonstration, the Veteran witnessed the volunteer struggling for air, and after about a minute, the volunteer's body went limp.  The Veteran stated that he and the other recruits were told to leave the training area; he later found out that the volunteer had died.  The Veteran alleges that, in response to the incident, his drill instructors were reassigned and a congressional investigation was conducted.

Stressor 5. In the month of June or July of 1970, while stationed in Beaufort, South Carolina, he was ordered to clean out the cockpit of an F-4 jet.  As he was cleaning, another soldier informed him that what he was cleaning was in fact brain matter, and that another soldier performing maintenance on the jet accidentally pulled the ejector pin causing the seat to eject and sever the soldier's head.

Stressor 6. Following an incident in which the Veteran was severely injured by a tire, the Veteran was hospitalized in Beaufort, South Carolina from August 1970 to November 1970.  During his hospitalization, the Veteran was given daily regimes of Darvon, Valium, and other medications, as well as multiple medical treatments; despite treatment, the Veteran experienced extreme discomfort.  The Veteran has reported on stressful events that purportedly occurred during his hospital stay.  The Veteran states that as a result of his hospital stay, he experiences nightmares.  In addition, the Veteran alleges that the incident put a great strain on his marriage.  

Stressor 7. During his hospital stay in the months of September or October 1970, the Veteran was informed that a friend, identified by only his first name, from training was admitted to the hospital following a failed suicide attempt.  A week later, the Veteran learned that the friend committed suicide at the hospital.

Stressor 8. In November 1970, the Veteran was flown to the Naval Hospital in Bethesda, Maryland.  During his stay, the Veteran alleges that he was assigned various orderly duties.  Specifically, he and three to four other individuals were ordered to discard various limbs and organs in a basement incinerator.  Later, he was assigned to burial detail.  

The Veteran was first seen for psychiatric issues post-service with the VA in October 2004, where he reported increasing depression.  He was diagnosed with MDD, generalized anxiety disorder, panic attacks, agoraphobia, and OCD.

The Veteran was provided with a PTSD consultation by the VA in January 2006.  The Veteran reported the stressors of cleaning off a canopy covered with brain matter, his hospitalization during which he sat with several friends while they died, and seeing the training instructors kill a man with piano wire.  At that time, he was diagnosed with PTSD that was chronic and severe.

In May 2008, the RO sent a letter to National Archives and Records Administration (NARA) requesting information concerning only the cockpit incident.  In June 2008, the NARA responded that a search of the record did not reveal that a Marine pilot was killed in his F4 Phantom during that period.  According to NARA, the records did not report any accident-related deaths.  NARA also indicated that it had checked June and July of 1969 as well, but again noted that there were no pilot related deaths. 

The RO recently undertook efforts to obtain more information necessary to corroborate the Veteran's allegations regarding Stressor 4 and Stressor 7.  Regarding Stressor 4, the RO sent a verification request in September 2015 to Archives and Special Collections.  In October 2015, Archives and Special Collections replied that the type of information is not included in the text of a Command Chronology.  The RO was advised to contact the Investigations Branch/Office of the Judge Advocate General.  The RO subsequently sent requests to the Investigations Branch/Office of the Judge Advocate General asking for any records that could collaborate the Veteran's stressor that a friend named [B.], from training, was admitted to the hospital following a failed suicide attempt. The RO received a response in November 2015 from the Investigations Branch/Office of the Judge Advocate General replying that they were unable to check for this incident without a last name; records from 1970-1973 are maintained alphabetically by last name of injured/deceased.  In December 2015, the RO sent a request to the United States Naval Hospital Beaufort, to verify if a Veteran by the first name of [B.] committed suicide sometime between July 1970 to October 1970.  The email was forwarded to USNH Admin and Legal Office.  In January 2016 the USNH Admin Officer replied that they did not have records from that period.  The VA confirmed that the Veteran was at MCRD in San Diego from August 12, 1969 as a recruit.  The VA also found that according to the Veteran's service records, it is confirmed that he was at Beaufort, SC from July 1, 1970 to October 30, 1970.  The Veteran's primary duty was listed as patient.  In summary, the VA found that "Upon review of the evidence we cannot concede the Veteran's Stressor.  While we can confirm Veteran was at stated locations, we cannot confirm the events listed by the Veteran."  See February 2016 VA Memorandum.

The Veteran was provided with a VA Initial PTSD examination in June 2016.  The Veteran reported the stressors of his hospital stay where he saw dead bodies covered in blankets and left in rooms overnight.  The Veteran also reported seeing lists with KIA soldier names, and stated that boot camp was hard and he felt he had hazing incidences that were traumatic to him.  The Veteran additionally reported the stressor of being asked to put body bags in an incinerator.  The examiner found the Veteran to have a diagnosis of PTSD that conforms to the DSM-5 criteria.  No other mental disorder was diagnosed.  The examiner noted that the stressors mentioned were adequate to support the diagnosis of PTSD.  The examiner opined that the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  She provided the rationale that VA mental health records dating back to 2006 show that the Veteran has been consistently complaining of the same mental health symptoms.  Most of the past psychiatric notes verify he is stating the same trauma stressors from the military.  Various VA doctors all have given him a diagnosis of PTSD.  The examiner added that the Veteran has been through two divorces and his current wife was there the day of the examination and confirmed his mental health symptoms that she has seen for over 25 years.  Thus, in giving the Veteran the benefit of the doubt that the alleged events he provided on lay testimony actually occurred in the military, the examiner opined that it is at least as likely as not that some of his mental issues could have originated in military service as he contends, although there is no definite proof of this.

Analysis

As an initial matter, the Board notes that with regard to the first element of service connection for PTSD, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  The Veteran's treatment records indicate multiple notations indicating a diagnosis for PTSD.  See January 2006, February 2006, and July 2007 VA medical treatment records.  See also June 2016 VA PTSD examination.  Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressors are related to personal experiences while in service.  Although VA has not been able to confirm the various traumatic events the Veteran has claimed, VA has confirmed that the Veteran was in the claimed locations, including in particular a long hospital stay as a patient from July 1, 1970 to October 30, 1970.  Additionally, the Veteran's reported stressors have remained consistent over the many years since he began treatment for his psychiatric conditions with the VA.  See October 2004 VA medical treatment records.  The June 2016 VA examiner also commented that the Veteran has been consistently complaining of the same mental health symptoms dating back to 2006, and that most of the past psychiatric notes verified that he was reporting the same trauma stressors from the military.  See June 2016 VA examination.  Thus, the Board infers that the VA examiner did not suspect any malingering on the part of the Veteran.  Although the claimed stressors in this case do not involve allegations of exposure to enemy mortars, rocket fire, etc., the general principle set forth in Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) that a claimed stressor need not be corroborated in every detail is noted.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient corroborating evidence that some of the claimed stressors associated with the Veteran's long hospital stay occurred. 

The evidence also establishes a link between the Veteran's PTSD diagnosis and some of the claimed in-service stressors associated with the Veteran's long hospital stay.  Specifically, in June 2016, the VA examiner confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors. 

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the record evidence is at least in relative equipoise as to whether some of the claimed stressors occurred and whether the Veteran's PTSD was caused by such claimed stressors.  Accordingly, service connection for PTSD is warranted.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

ORDER

Service connection for PTSD is granted.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


